United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  November 20, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-51086
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

HEATHER GARCIA-MACIAS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 3:05-CR-16-ALL
                       --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Heather Garcia-Macias appeals her conviction, after a jury

trial, of attempting to bring an illegal alien into the United

States in violation of 8 U.S.C. § 1324.       During the trial,

Garcia-Macias argued that she was under duress when she attempted

to smuggle the illegal alien into the United States because the

illegal alien had verbally threatened her and physically injured

her by grabbing her arm.    The district court excluded pictures of

a bruise on Garcia-Macias’s arm from the evidence because the

pictures were not disclosed to the Government within the time

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51086
                                -2-

limit set by the district court’s standing discovery order.

Garcia-Macias challenges that ruling on appeal.

     This court reviews “alleged discovery errors for abuse of

discretion and will order a new trial only where a defendant

demonstrates prejudice to [her] substantial rights.”     See United

States v. Doucette, 979 F.2d 1042, 1044-45 (5th Cir. 1992);

States v. Sarcinelli, 667 F.2d 5, 6-7 (5th Cir. 1982).    Even if

the district court abused its discretion in excluding the

evidence, Garcia-Macias has not shown that the error affected her

substantial rights.   Garcia-Macias has not demonstrated that, if

the pictures were introduced, the jury would have chosen to

believe her testimony that she committed the § 1324 violation

under duress and to disbelieve the testimony of the three border

patrol agents whose testimony controverted her defense of duress.

Accordingly, the district court’s judgment is AFFIRMED.